 

 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

FILED |

 

UNITED STATES DISTRICT COURT

e

 

 

DEC 28 2019 |

 

   
 

 

 

7 ‘SOUTHERN DISTRICT OF CALIFORNIA sou wien US DISTRICT CONFORNIA |
. Vv : a !
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINADT CAS ~
Vv. (For Offenses Committed On or After November 1, 1987)
ADAN LUTRE JIMENEZ-ALARCON (1) Case Number: \AC 2023 cao.
LAUREN WILLIAMS, FEDERAL DEFENDERS, INC.
Defendant’s Attorney . u
USM Number 78606408 |
Ct] -
THE DEFENDANT:

pleaded guilty to count(s) ONE (1) OF THE ONE-COUNT INFORMATION

C1 was found guilty on count(s) 7

 

after a plea of not guilty. ,
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count
Title & Section Nature of Offense — . _ Number(s)
8 USC 1326 - ATTEMPTED REENTRY OF REMOVED ALIEN (FELONY) 1.
The defendant is sentenced as provided in pages 2 through 2: of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
[] The defendant has béen found not guilty on count(s)
‘C1. Count(s) is dismissed on the motion of the United States.

 

Assessment : $100.00

[] IVTA Assessment*: $
- *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
No fine C1 Forfeiture pursuant to order filed

, included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of

any material change in the defendant’s economic circumstances.

    
 

lo .
Date of Impositi mk Sentence

~~

 

_ HON. Cathy Ann Bencivengo

UNITED STATES DISTRICT JUDGE

 

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: ADAN LUTRE JIMENEZ-ALARCON (1) ; Judgment - Page 2 of 2
CASENUMBER: ~—— 19CR3023-CAB

| | IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
30 MONTHS.

L]. Sentence imposed pursuant to Title 8 USC Section 1326(b).
[} The court makes the following recommendations to the Bureau of Prisons:

[] The defendant is remanded to the custody of the United States Marshal.

Li The defendant must surrender to the United States Marshal for this district:
Ol at. A.M. on _
1 as notified by the United States Marshal...

 

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

[i on or before
O as notified by the United States Marshal.
LI as notified by the Probation or Pretrial Services Office.

RETURN

 

 

 

 

 

I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By ~ DEPUTY UNITED STATES MARSHAL

i

19CR3023-CAB
